Citation Nr: 0328528	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  94-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for cervical 
strain, currently rated as 20 percent disabling.

3.  Entitlement to service-connection for a right shoulder 
disorder.

4.  Entitlement to service-connection for a left shoulder 
disorder.

5.  Entitlement to service-connection for a right hip 
disorder.

6.  Entitlement to service-connection for a left hip 
disorder.

7.  Entitlement to service-connection for fibromyalgia.

8.  Entitlement to service-connection for headaches.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1984 and from August 1990 to September 1991.

In September 1993 the New Orleans, Louisiana, Regional Office 
(RO) of the Department of Veterans Affairs (VA) denied 
service-connection for a right hip disorder and a bilateral 
shoulder disorder.  In January 1994 increased evaluations for 
lumbosacral strain and cervical strain were denied.  The 
Board remanded these issues in December 1996.  It was noted 
that the New Orleans, Louisiana, RO characterized the 
veteran's claim as service-connection for a bilateral 
shoulder disability.  However, several statements from the 
veteran indicated that he was requesting service-connection 
solely for a right shoulder disability.  (Later the veteran 
makes another claim of service-connection for left shoulder).  
The evaluation for lumbosacral strain was increased to 40 
percent, the evaluation for cervical strain was increased to 
20 percent and service-connection for fibromyalgia was denied 
in a December 1997 rating decision.

The Atlanta, Georgia, RO denied the veteran's claims for 
increased evaluations for lumbosacral strain and cervical 
strain and service-connection for right shoulder, right hip, 
left shoulder and left hip disorders and headaches in a 
January 2001 rating decision.


REMAND

In May 2002 the Board denied the veteran's claims for 
increased evaluations for lumbosacral strain and cervical 
strain.  In the same decision the Board denied the veteran's 
claims of entitlement to service connection for a right 
shoulder disorder, a left shoulder disorder, a right hip 
disorder, a left hip disorder, fibromyalgia and headaches.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2003 order, the 
Court granted the appellant's and the VA General Counsel's 
Joint Motion For Remand.  The Board's decision was vacated 
and the appellant's claims were remanded for the VA to 
fulfill the notice requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Specifically, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the VA is to inform the 
veteran of information or evidence necessary to substantiate 
the claims, as well as which evidence VA will seek to provide 
and which evidence the veteran is to provide.  See 
38 U.S.C.A. § 5103(a) (2002).  

By regulatory amendment effective September 26, 2003, 
changes were made to the schedular criteria for evaluating 
the spine (Diagnostic Codes 5235 to 5243).  The veteran, 
however, has not been notified as to these changes.  As such, 
the RO should notify the veteran the regulatory changes, and 
the claims of entitlement to increased evaluations for 
lumbosacral strain and cervical strain should be 
readjudicated under such revisions.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims for service connection and 
increased evaluations.  Also notify the 
veteran that VA will obtain records of 
Federal agencies, the veteran is 
responsible for submitting records of 
private health-care providers, unless the 
veteran signs a release, which would 
authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

3.  The veteran must be fully notified of 
the recently revised provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.  

4.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  Specifically, the 
veteran's claims of entitlement to 
increased evaluations for lumbosacral 
strain and cervical strain should be 
readjudicated under both the old and the 
revised rating criteria for diseases and 
injuries of the spine, Diagnostic Codes 
5235 to 5243.  Another VA examination 
should be scheduled if necessary to 
evaluate the veteran's lumbosacral strain 
and cervical strain under the revised 
rating criteria.  

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



